Citation Nr: 0505626	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus (HNP) with radiculopathy, evaluated at 20 percent 
from December 28, 2001, and 40 percent combined from 
September 23, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
asthma.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION


The veteran served on active duty from March 1993 to October 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which assigned disability evaluations of 20 
percent for HNP of the lumbar spine, and 30 percent for 
asthma effective December 28, 2001.  In a March 2003 rating 
decision, the RO increased the evaluation for HNP as a 
combined 40 percent, effective September 23, 2002, the date 
of a rating schedule revision, including 20 percent for 
orthopedic manifestations, and 10 percent for each lower 
extremity with neurological manifestations.  The appeal 
remains pending because the maximum schedular rating was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran moved several times between Nashville and Texas, and 
the Waco RO retains jurisdiction.


FINDINGS OF FACT

1.  The veteran's spine disability manifested with 
neuropathy, and flare-ups five days a week for two to three 
hours at a time, and with limitation of motion.  

2.  The veteran's asthma disability requires use of an 
inhaler, manifests with moderate dyspnea on exertion, FEV-1 
of 59 percent predicted, and FEV-1/FVC 91 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent rating, 
but no higher, from December 28, 2001, for HNP with nerve 
root impingement, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.25, 4.45, 
4.71a, Diagnostic Codes 5293, 8520, 8620, 8720 (2004).  

2.  The criteria for assignment of a rating in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed before the merits of the 
appeal.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in a January 2002 notice letter.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter sought current 
medical evidence to show whether the veteran's service-
connected disabilities had gotten worse.  VA indicated which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  

The January 2002 letter was issued prior to the June 2002 
rating decision in compliance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefit.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, of record are January 2001 to March 
2001 records from Family Medical, a January 2002 hematology 
report from the Woodbury Clinical Laboratory, a May 2002 
treatment record from the Nashville VA Medical Center (VAMC), 
and September 2003 records from the Abilene VA clinic.  The 
veteran also had VA examinations in February 2002, (with a 
May 2002 addendum), and in November 2003.  The evidence of 
record is sufficient to decide the appeal.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

Spine

After the veteran was medically discharged due to HNP of L5-
S1 with nerve root impingement, the disability was service 
connected in March 2000 with a 10 percent evaluation.  The 
veteran filed an increased rating claim in December 2001.

Pursuant to this claim, the veteran had a February 2002 VA 
examination, where he was diagnosed as having chronic lumbar 
spine strain, mild lumbar spine scoliosis, and osteoarthritis 
of the lumbar spine.  The veteran reported radiculopathy to 
his bilateral lower extremities.  He took Aleve, and was not 
receiving any other formal treatment.  The veteran reported 
flare-ups five times a week lasting two to three hours.  A 
physical examination revealed flexion at 50 degrees with pain 
at 30 degrees, and extension at 10 degrees.  Lateral flexion 
to the left was 30 degrees, and to the right was 20 degrees 
with a pain beginning at 10 degrees.  There was tenderness to 
palpation along the paraspinal muscles of the lumbar spine, 
with increase tenderness to the right S1.  The veteran gave a 
poor effort at all attempts at range of motion.  Strength was 
intact at 5/5, sharp/dull discrimination was intact, and no 
postural abnormalities were noted.  The examiner did not note 
any neurological abnormalities.  

Treatment records from the Abilene VA clinic indicate that in 
May 2003 the veteran had a physical examination of the 
lumbosacral spine.  There was a point of percussion 
tenderness over L4 through S1 area.  Forward flexion was 
about 30 degrees, backward extension was 25 to 30 degrees, 
and right and left retroflexion was 20 to 25 degrees.  
Straight leg raises bilateral lower extremities were 
positive, left lower extremity about 30 degrees, and right 
lower extremity about 5 to 10 degrees.  There was no motor 
loss to the bilateral lower extremities, but there was a 
decrease in sensory touch to 10-g nylon filament to right 
lower extremity at L4-L5 and L5-S1.  The examiner opined that 
the veteran likely had degenerative arthritis in disc L4 
through S1.  In September 2003 that the veteran's low back 
pain was stable.  An examiner found a swollen bump on the 
left low back, which was a ganglion or lipoma.  The spot was 
mildly tender probably because it pressed on the 
neuroforaminal nerve root.  

In November 2003, the veteran underwent a VA examination.  He 
complained of lumbosacral pain sciatic radiation down the 
right leg, and when he had an increase in pain, it lasted 1 
to 2 hours, was of an aching characteristic, and at an 
intensity of approximately 5/10.  He could walk unassisted 
for approximately one mile.  The veteran's condition had a 
minimal effect on his daily activities.  

A physical examination revealed anterior flexion of 0 to 45 
degrees, limited by a large abdomen.  Left and right flexion 
was 0-20 degrees, and left and right rotation was 0-20 
degrees.  Posterior flexion was 0-15 degrees.  No paraspinal 
spasticity was noted throughout the range of motion.  
Straight leg raises were negative, and there was no sciatic 
notch tenderness.  Deep tendon reflexes were +3 at knees and 
ankles, and no additional neurologic problems were noted.  
Examination of the L4 dermatome on the right side showed no 
evidence of sensory or motor loss.  

Plain x-rays of the spine were unremarkable without 
significant disc height loss, and the examiner recommended 
that the veteran be followed in the future with magnetic 
resonance imaging as the disc condition was not sufficiently 
advanced enough to be demonstrated on plain x-ray.  The 
veteran was diagnosed as having lumbar disc disease at the 
L4-L5 level, with residuals manifesting as chronic low back 
pain with right-sided sciatic symptoms, sporadic in nature.  

Asthma

The February 2002 VA examination with spirometry report 
showed and FEV-1 of 50 percent predicted, and FEV-1/FVC ratio 
of 90 percent.  The examiner stated that the moderate airway 
obstruction with some restrictive lung function may have been 
due to the veteran's weight.  

A February 2002 treatment report from the Nashville VAMC 
noted after use of bronchodilator the veteran's FEV-1 was 
55.3 percent predicted, and FEV-1/FVC was 79 percent.  

The May 2002 addendum noted that the veteran's airway 
obstruction was largely irreversible due to chronic 
obstructive pulmonary disease  (COPD) (emphysema and chronic 
bronchitis) and not mainly due to asthma.  The veteran's 
smoking may have been adversely affecting his baseline 
service-connected asthma.  The diagnosis was more likely COPD 
secondary to smoking.  The veteran's baseline asthma had 
become secondary, as indicated by mild to moderate response 
to bronchodilator.  

At the November 2003 VA examination the veteran reported that 
he had moderate dyspnea on exertion.  It was noted that he 
had lost 80 pounds.    He used a Combivent inhaler, and was 
not being treated with oxygen.  The veteran stated that 
triggers included aerosol sprays, perfumes, and dust.  He had 
not been incapacitated or hospitalized for the previous year.  
Pulmonary function tests demonstrated severe obstruction and 
low vital capacity with possible mild restrictive symptoms.  
The examiner noted that the veteran's abdomen could be 
restricting diaphragmatic expansion and contraction.  A chest 
x-ray did not show acute pulmonary problems.  The final 
diagnosis was bronchial asthma with sudden onset of symptoms 
while on active duty.  Attached to the examination report was 
a spirometry report that indicated FEV-1 was 59 percent 
predicted.  The FEV-1/FVC was 91 percent.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
where the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Spine

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, DC 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Diagnostic Code 5292 provides for ratings based on limitation 
of motion of the lumbar spine. When such limitation of motion 
is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under DC 5292 is 40 percent.  
38 C.F.R. § 4.71a.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.


Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 


38 C.F.R. § 4.71a, DC 5235-5243.

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, DCs 8520, 8620, 8720.  It is noted 
that the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Asthma

Diagnostic Code 6602 for bronchial asthma specifies that a 60 
percent evaluation requires FEV-1 of 40-55 percent predicted, 
or; FEV-1/FVC of 40-55 percent, or; at least monthly visits 
to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Code 6602 (2004).

III.  Analysis

A review of the record, including that the veteran was 
medically discharged from military service due to HNP of L5-
S1 with nerve root impingement, 38 C.F.R. § 4.1, indicates 
the veteran is entitled to a 60 percent rating from December 
28, 2001, under criteria in effect at that time.  

At the February 2002 VA examination, the veteran reported 
that he had flare-ups five times a week lasting two to three 
hours, and experienced bilateral radiculopathy.  It is noted 
that these symptoms have remained through the most recent VA 
examination in November 2003.  The veteran's spine condition 
produced persistent symptoms compatible with sciatic 
neuropathy with characteristic pain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  As such he is entitled to a 60 
percent disability evaluation under this criteria.

According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  As such, 
absent improvement, the 60 percent evaluation remains in 
effect through the September 23, 2002, rating schedule change 
for intervertebral disc syndrome, and the September 26, 2003, 
changes noted above.

The remaining analysis concerns whether the veteran is 
entitled to a rating in excess of 60 percent from September 
23, 2002, forward.  Under the first change in regulations for 
38 C.F.R. § 4.71a, DC 5293 (2003), the veteran's disability 
already has the maximum evaluation for one method of rating 
intervertebral disc syndrome in terms of the incapacitating 
episodes.  The other option is to consider orthopedic and 
neurological manifestations separately.  

There is no evidence of severe limitation of motion under DC 
5292 for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2003).  The veteran's primary problem did not 
involve any form of paralysis; rather, he had sensory 
radiculopathy that caused pain.  

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 60 percent.  Similarly, the veteran 
already has the maximum rating of 60 percent in terms of one 
alternative for rating HNP under incapacitating episodes.  
The other alternative is considered with limitation of motion 
combined with neurological problem.  As such, he does not 
have unfavorable ankylosis of the entire spine for a 100 
percent evaluation.  He does not have unfavorable ankylosis 
of the entire thoracolumbar spine for a 50 percent 
evaluation. The veteran does not have unfavorable ankylosis 
of the entire cervical spine, or, forward flexion of the 
thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 
evaluation.  Nor does he experience forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis 
of the entire cervical spine for a 30 percent evaluation.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of 
moderately severe incomplete paralysis, of marked muscle 
atrophy (60 percent), or complete paralysis of the foot (80 
percent).  38 C.F.R. § 4.124a  DC 8520.  

As such, the veteran is not entitled to a rating in excess 
of 60 percent from December 28, 2001.  Finally, because the 
60 percent evaluation is appropriate and the veteran has not 
been frequently hospitalized, the application of the regular 
schedular standards is not impractical and an extraschedular 
is not relevant at this time.  38 C.F.R. § 3.321(b)(1).  

Asthma

The veteran is not entitled to a rating in excess of 30 
percent for asthma, because the most recent spirometry report 
of record attached to the November 2003 VA examination 
indicated a FEV-1 of 59 percent predicted, and a FEV-1/FVC of 
91 percent.  A 60 percent evaluation requires FEV-1 of 40-55 
percent predicted, or, FEV-1/FVC of 40-55 percent.  
Additionally, there is no indication that the veteran had at 
least monthly visits to a physician for required care of 
exacerbations, or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Rather, he appears to use an inhaler when exertion causes 
dyspnea.  

The earlier VA examination indicated a FEV-1 of 50 percent 
predicted, and this was attributed to in part, the veteran's 
weight at that time, and COPD.  The latest VA examination 
shows an improved FEV-1, and a notation that the veteran had 
lost 80 pounds.  The most recent examination is highly 
probative and relied upon, because increased rating claims 
assess the current severity of a disability.   

As such, the current 30 percent rating appropriately reflects 
the severity of the veteran's service-connected asthma.  
Finally, because the 30 percent evaluation is appropriate and 
the veteran has not been frequently hospitalized, the 
application of the regular schedular standards is not 
impractical and an extraschedular is not relevant at this 
time.  38 C.F.R. § 3.321(b)(1).  

ORDER

Entitlement to a 60 percent rating from December 28, 2001, 
for herniated nucleus pulposus (HNP) of the lumbar spine, is 
granted. 

Entitlement to a rating in excess of 30 percent for asthma is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


